DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1, 3-5, 7, 11-12 and 14-20 are pending, with claims 1, 3-5, 7, 11-12 and 14-20 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Megaridis WO2015112635A1, as provided in IDS filed 07/11/2019, hereinafter Megaridis in view of Ding et al. US 20160038937 A1 hereinafter Ding. 
Regarding claim 1, Megaridis discloses a material (Fig 1) for manipulating liquid volumes, the material comprising a porous substrate (paper, par 16) having first and second surfaces (Fig 1). 
A wedge-shaped transport element disposed on one of the first and second surfaces (Fig 1). The wedge-shaped transport element has a narrow end and a wide end (Fig 3), wherein the wide end is connected to a first reservoir (Fig 6), wherein the wedge-shaped transport element is configured to pass liquid from the narrow end to the wide end to the first reservoir (Fig 6), regardless of gravity (par 104). 
The surface on which the wedge-shaped transport element is disposed is one of hydrophobic or superhydrophobic (par 16), and wherein the wedge-shaped transport element is one of a) superhydrophilic when the first surface is hydrophobic, b) superhydrophilic when the first surface is superhydrophobic, and c) hydrophilic when the first surface is superhydrophobic (par 15). The wedge-shaped transport element and the first reservoir are disposed on the second surface, and wherein the substrate is configured to receive liquid on the first surface opposite the narrow end of the wedge-shaped transport element (Fig 8). Megaridis discloses that wettability tracks used in microfluidic devices are useful in antigen marker or biomarker analysis and miniaturized immunoassays (pars 80-81) and that the pump design performs equally well on PET film and paper as metals, and that fluid penetrates through paper (par 101).
Megaridis does not disclose wherein the first reservoir is configured to pass liquid away from the substrate in a z-direction opposite from the surface on which a liquid is deposited and that the wedge shaped transport element and the first reservoir are disposed on the second surface, wherein the substrate is configured to receive liquid on the first surface opposite the narrow end of the wedge shaped transport element.
However, Ding is in the analogous art of lateral-flow assay (Abstract) and specifically immunoassays (par 38) and discloses a filter (215) as a material of a porous substrate (par 128) and the liquid is applied to one surface and is transported along the surface and is passed in a z-direction opposite from the surface on which the liquid is deposited forming a meniscus towards a first reservoir (425) (Fig 3). The filter has a first side and a second side (Fig 3), the first side is where a liquid sample (205) is applied (Fig 3) and the second side is where a contact portion (427) in contact with a sample addition zone (548) forms a contact area (417) on the second side. The second side further comprises a wider filter portion (416) where the reservoir is disposed. This allows a portion of the sample liquid to pass through the porous substrate as a filtrate (par 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous substrate of Megaridis to incorporate the first reservoir placement, of Ding. Doing so would allow the liquid to pass through the porous substrate and be collected as a filtrate for an immunoassay as recognized by Ding.

Regarding claim 3, Megaridis in view of Ding discloses all of the limitations of claim 1, wherein the liquid passed on the wedge-shaped transport element is Laplace-pressure driven (par 95).

Regarding claim 4, Megaridis in view of Ding discloses all of the limitations of claim 1, wherein the porous substrate includes a hydrophobic or superhydrophobic treatment (Fig 1).

Regarding claim 5, Megaridis in view of Ding discloses all of the limitations of claim 1, wherein the wedge-shaped transport element includes a localized hydrophilic or superhydrophilic treatment (Fig 1).

Regarding claim 7, Megaridis in view of Ding discloses all of the limitations of claim 1, further discloses a procedure (Megaridis Fig 1) to have multiple wedge-shaped transport elements (Fig 6) and discloses a wedge-shaped transport element and reservoir disposed on the second surface (Fig 8), but does not disclose having wedge shaped transport elements and reservoirs on both the first and second surfaces.
However, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the multiple wedge-shaped elements of Megaridis in view of Ding with the placement of wedge-shaped elements and reservoirs on both first and second surface according to the procedure disclosed in Megaridis to yield the predictable results of having wedge shaped transport elements and reservoirs on both the first and second surfaces.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claim 11, Megaridis in view of Ding discloses all of the limitations of claim 1, wherein the porous substrate is a nonwoven (regular white paper, par 16).

Regarding claim 12, Megaridis discloses a material (Fig 1) for manipulating liquid volumes, the material comprising a porous substrate (paper, par 16) having first and second surfaces (Fig 1).
A wedge-shaped transport element disposed on the second surface (Fig 8A), wherein the wedge-shaped transport element has a narrow end and a wide end (Fig 8C), wherein the wide end is connected to a reservoir disposed on the second surface (Fig 8B), wherein the wedge-shaped transport element is configured to pass liquid from the narrow end to the wide end to the reservoir (Fig 8A), regardless of gravity (par 104).
The second surface is one of hydrophobic or superhydrophobic (par 16), and wherein the wedge-shaped transport element is one of a) superhydrophilic when the first surface is hydrophobic, b) superhydrophilic when the first surface is superhydrophobic, and c) hydrophilic when the first surface is superhydrophobic (par 15).
Megaridis discloses that wettability tracks used in microfluidic devices are useful in antigen marker or biomarker analysis and miniaturized immunoassays (pars 80-81) and that the pump design performs equally well on PET film and paper as metals, and that fluid penetrates through paper (par 101).
Megaridis does not disclose wherein the first reservoir is configured to pass liquid away from the substrate in a z-direction opposite from the surface on which a liquid is deposited and that the wedge shaped transport element and the first reservoir are disposed on the second surface, wherein the substrate is configured to receive liquid on the first surface opposite the narrow end of the wedge shaped transport element.
However, Ding is in the analogous art of lateral-flow assay (Abstract) and specifically immunoassays (par 38) and discloses a filter (215) as a material of a porous substrate (par 128) and the liquid is applied to one surface and is transported along the surface and is passed in a z-direction opposite from the surface on which the liquid is deposited forming a meniscus towards a first reservoir (425) (Fig 3). The filter has a first side and a second side (Fig 3), the first side is where a liquid sample (205) is applied (Fig 3) and the second side is where a contact portion (427) in contact with a sample addition zone (548) forms a contact area (417) on the second side. The second side further comprises a wider filter portion (416) where the reservoir is disposed. This allows a portion of the sample liquid to pass through the porous substrate as a filtrate (par 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous substrate of Megaridis to incorporate the first reservoir placement, of Ding. Doing so would allow the liquid to pass through the porous substrate and be collected as a filtrate for an immunoassay as recognized by Ding.

Regarding claim 14, Megaridis in view of Ding discloses all of the limitations of claim 12, wherein the liquid passed on the wedge-shaped transport element is Laplace-pressure driven (par 95).

Regarding claim 15, Megaridis in view of Ding discloses all of the limitations of claim 12, wherein the porous substrate includes a hydrophobic or superhydrophobic treatment (Fig 1).

Regarding claim 16, Megaridis in view of Ding discloses all of the limitations of claim 12, wherein the wedge-shaped transport element includes a localized hydrophilic or superhydrophilic treatment (Fig 1).

Regarding claim 17, Megaridis discloses a material (Fig 1) for manipulating liquid volumes, the material comprising a porous substrate (paper, par 16) having first and second surfaces (Fig 1).
The first surface includes a treatment rendering the first surface hydrophobic or superhydrophobic (Fig 1).
A wedge-shaped transport element disposed on the second surface (Fig 8A), wherein the wedge-shaped transport element has a narrow end and a wide end (Fig 8C), wherein the wide end is connected to a reservoir disposed on the second surface (Fig 8C), wherein the substrate is configured to receive liquid on the first surface opposite the narrow end of the wedge-shaped transport element (Fig 8A), wherein the wedge-shaped transport element is configured to pass liquid from the narrow end to the wide end to the reservoir (Fig 8A), regardless of gravity (par 104).
The wedge-shaped transport element is one of a) superhydrophilic when the first surface is hydrophobic, b) superhydrophilic when the first surface is superhydrophobic, and c) hydrophilic when the first surface is superhydrophobic (par 15).
Megaridis discloses that wettability tracks used in microfluidic devices are useful in antigen marker or biomarker analysis and miniaturized immunoassays (pars 80-81) and that the pump design performs equally well on PET film and paper as metals, and that fluid penetrates through paper (par 101).
Megaridis does not disclose wherein the first reservoir is configured to pass liquid away from the substrate in a z-direction opposite from the surface on which a liquid is deposited and that the wedge shaped transport element and the first reservoir are disposed on the second surface, wherein the substrate is configured to receive liquid on the first surface opposite the narrow end of the wedge shaped transport element.
However, Ding is in the analogous art of lateral-flow assay (Abstract) and specifically immunoassays (par 38) and discloses a filter (215) as a material of a porous substrate (par 128) and the liquid is applied to one surface and is transported along the surface and is passed in a z-direction opposite from the surface on which the liquid is deposited forming a meniscus towards a first reservoir (425) (Fig 3). The filter has a first side and a second side (Fig 3), the first side is where a liquid sample (205) is applied (Fig 3) and the second side is where a contact portion (427) in contact with a sample addition zone (548) forms a contact area (417) on the second side. The second side further comprises a wider filter portion (416) where the reservoir is disposed. This allows a portion of the sample liquid to pass through the porous substrate as a filtrate (par 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous substrate of Megaridis to incorporate the first reservoir placement, of Ding. Doing so would allow the liquid to pass through the porous substrate and be collected as a filtrate for an immunoassay as recognized by Ding.

Regarding claim 18, Megaridis in view of Ding discloses all of the limitations of claim 17, wherein the porous substrate is a nonwoven (regular white paper, par 16).

Regarding claim 19, Megaridis in view of Ding discloses all of the limitations of claim 17, wherein the reservoir includes a superhydrophilic treatment (Fig 1).

Regarding claim 20, Megaridis in view of Ding discloses all of the limitations of claim 17, further discloses a procedure (Megaridis, Fig 1) to have multiple wedge-shaped transport elements (Fig 6) and discloses a wedge-shaped transport element and reservoir disposed on the second surface (Fig 8), but does not disclose further comprising a second wedge-shaped transport element and a second reservoir disposed on the first surface.
However, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the multiple wedge-shaped elements of Megaridis in view of Ding with the placement of wedge-shaped elements and reservoirs on both first and second surface according to the procedure disclosed in Megaridis to yield the predictable results of having wedge shaped transport elements and reservoirs on both the first and second surfaces.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Response to Arguments
Applicant's arguments, Remarks pages 6-9 filed 09/23/2021 have been fully considered but they are not persuasive. 
Applicant's arguments that Megaridis in view of Ding does not disclose a substrate meant to receive fluid on a first surface of a substrate opposite a narrow end of a wedge-shaped transport element that is disposed on the opposite side of such substrate is not found to be persuasive.
Megaridis discloses that wettability tracks used in microfluidic devices are useful in antigen marker or biomarker analysis and miniaturized immunoassays (pars 80-81). A paper substrate works equally well as a metal substrate and fluid selectively imbibition through the philic track and paper is an ideal choice for single use microfluidic devices (par 101).
Ding is in the analogous art of lateral-flow assay (Abstract) and specifically immunoassays (par 38) and discloses a filter (215) as a material of a porous substrate (par 128) and the liquid is applied to one surface and is transported along the surface and is passed in a z-direction opposite from the surface on which the liquid is deposited forming a meniscus towards a first reservoir (425) (Fig 3). The filter has a first side and a second side (Fig 3), the first side is where a liquid sample (205) is applied (Fig 3) and the second side is where a contact portion (427) in contact with a sample addition zone (548) forms a contact area (417) on the second side. The second side further comprises a wider filter portion (416) where the reservoir is disposed. This allows a portion of the sample liquid to pass through the porous substrate as a filtrate (par 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous substrate of Megaridis to incorporate the first reservoir placement of Ding. Doing so would allow the liquid to pass through the porous substrate as a filtrate for an immunoassay as recognized by Ding.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodriguez et al. “Paper-Based RNA Extraction, in Situ Isothermal Amplification, and Lateral Flow Detection for Low-Cost, Rapid Diagnosis of Influenza A (H1N1) from Clinical Specimens” Anal. Chem. 2015, 87, 15, 7872–7879 discloses a wedge shaped transport element with a narrow end and a wide end for use in lateral flow assays.
Mendez et al. “Imbibition in Porous Membranes of Complex Shape: Quasi-stationary Flow in Thin Rectangular Segments” Langmuir 2010, 26, 2, 1380–1385 discloses a wedge shaped transport element with a narrow end and a wide end where the first side of the substrate opposite the second side where the wedge shaped transport element is disposed, is configured to receive liquid.
Sibbett et al. US 20110209999 A1 discloses a wedge shaped transport element with a narrow end and a wide end for use in lateral flow assays.
Wang et al. “Paper pump for passive and programmable transport” BIOMICROFLUIDICS 7, 014107 (2013) discloses a wedge shaped transport element with a narrow end and a wide end where the first side of the substrate opposite the second side where the wedge shaped transport element is disposed, is configured to receive liquid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798